Exhibit 10.16

OMNICOM CROUP INC.
OMNICOM MANAGEMENT INC.
RESTRICTED STOCK UNIT
DEFERRED COMPENSATION PLAN

Section 1. Purpose and Administration.

     (a) Purpose; Incentive Plan. The purpose of this Restricted Stock Unit
Deferred Compensation Plan (the “Plan”) is to assist a select group of key
employees of Omnicom Group Inc. (“OGI”) and Omnicom Management Inc. (together,
“Omnicom”) in their financial planning by providing a means for the deferral of
some or all of the Awards of Restricted Stock Units granted to such key
employees pursuant to Section 8.6 of the 2007 Incentive Award Plan of OGI (the
“Incentive Plan”). It is anticipated that the Plan will aid in attracting and
retaining key management employees required for the continued growth and
profitability of Omnicom. Notwithstanding anything in the Incentive Plan to the
contrary, no payment with respect to an Award of Restricted Stock Units may be
deferred, and no grantee of Restricted Stock Units may elect or determine the
maturity date with respect to an Award of Restricted Stock Units except pursuant
to a Deferral Election (as defined below) in accordance with the terms of this
Plan. Unless a Deferral Election is made in accordance with the terms of this
Plan, the maturity date with respect to any Restricted Stock Units shall be the
date on which such Restricted Stock Units vest in accordance with the terms of
an Award Agreement. Defined terms used in this Plan but not defined herein shall
have the meanings assigned to such terms in the Incentive Plan.

     (b) Administration. The Plan shall be administered by a committee (the
“Committee”) appointed by the Board of Directors of the OGI, whose members shall
serve at the pleasure of the Board. The Committee at all times shall be composed
of at least two directors of OGI, each of whom is an “outside director” within
the meaning of Section 162(m) of the Internal Revenue Code of 1986, as amended
(the “Code”) and Treasury Regulation Section 1.162 -27(e)(3) and a “non-employee
director” within the meaning of Rule 16b-3 promulgated under the Securities
Exchange Act of 1934, as amended. Unless otherwise determined by the Board, the
Committee shall be the Compensation Committee of the Board.

     (c) Powers/Duties/Liabilities of the Committee. The Committee shall
implement the Plan, and may adopt rules and regulations in furtherance thereof
which are not inconsistent with any express provisions of the Plan or the
Incentive Plan. The Committee shall construe and interpret the Plan and any
rules or regulations it has adopted, and make such determinations (including
without limitation determinations of fact) as it determines are necessary or
advisable for the administration of the Plan. The interpretations and
determinations of the Committee shall be binding and conclusive. The Committee
may amend the Plan in its discretion, subject to Section 5(f). A member of the
Committee who is a Participant (as hereinafter defined) may not vote or take any
other action on any question or matter relating solely to himself or herself (as
opposed to questions or matters affecting Participants in general). No member of
the Committee shall be liable for any action taken or omitted in connection with
the administration of the Plan unless attributable to such member’s willful
misconduct that results in a material breach of this Plan.

--------------------------------------------------------------------------------

Section 2. Participation.

     (a) Eligible Employees. From time to time during the term of this Plan, the
Committee shall designate the key employees of Omnicom who are eligible to
participate in the Plan (the “Eligible Employees”) by giving each such Eligible
Employee written notice of eligibility.

     (b) Deferral Elections. Each Eligible Employee may participate in the Plan
by furnishing the Committee with an election (a “Deferral Election”), signed by
the employee, pursuant to which the employee elects to defer payment with
respect to an Award of Restricted Stock Units. An Eligible Employee who signs
and returns a Deferral Election to the Committee shall become a “Participant” in
the Plan. A Participant’s Deferral Election with respect to an Award may not be
modified or revoked after the close of business on the last day the Participant
may make his or her Deferral Election as provided below, except in the event of
an Unforeseeable Emergency (as defined below) and if permitted by the Committee
in its sole discretion. Restricted Stock Units that are covered by a Deferral
Election shall constitute “Deferred Units.” Deferral Elections shall be
effective only if furnished to the Committee as follows, provided, that the
Committee in its discretion may limit the timing of a Deferral Election to one
or more of the following:

>      (1) on or before December 31 of any calendar year (or such earlier date
> established in the discretion of the Committee) with respect to Awards of
> Restricted Stock Units granted to the Participant in the following calendar
> year and any subsequent calendar years as specified in the Deferral Election;
> provided, however, that no Deferral Election may be made under this subsection
> 1 with respect to any Awards of Restricted Stock Units granted to a
> Participant with respect to any services performed by such Participant prior
> to the applicable December 31;
> 
>      (2) with respect to an Award that is “performance-based compensation,”
> within the meaning of Treas. Reg. § 1.409A-1(e)(1) or (2) (“Performance-Based
> Compensation”), on or before the date that is six months before the end of the
> applicable performance period to which such Award relates, provided, however,
> that no Deferral Election may be made under this subsection 2 (i) unless the
> Participant has performed services for Omnicom continuously from the beginning
> of such performance period, or (ii) after such Award has become readily
> ascertainable within the meaning of Treas. Reg. § 1.409A-2(a)(8);
> 
>      (3) in the case of the first year in which an employee becomes an
> Eligible Employee, which first year of eligibility shall be determined in
> accordance with Treas. Reg. § 1.409A-2(a)(7), and with respect to Awards of
> Restricted Stock Units granted to such employee after the date of the Deferral
> Election, within 30 days after the date such employee becomes an Eligible
> Employee; provided, however, that for purposes of this subsection 3, with
> respect to Awards that are Performance-Based Compensation, such Deferral
> Election shall apply to no more than the total number of Restricted Stock
> Units covered by the Award multiplied by the ratio of the number of days
> remaining in the applicable performance period after the Deferral Election
> over the total number of days in such performance period, and provided further
> that no

2

--------------------------------------------------------------------------------

> election may be made by an employee pursuant to this subsection 3 if the
> Company determines in its sole discretion that, prior to becoming an Eligible
> Employee, such employee was eligible to participate in any “non-qualified
> deferred compensation plan” (as defined in Section 409A of the Code) that
> would be aggregated with the Plan for purposes of Section 409A of the Code; or
> 
>      (4) on or before the 30th day following the date of any Award of
> Restricted Stock Units, provided, however, that no Deferral Election made
> pursuant to this subsection 4 shall be effective with respect to any
> Restricted Stock Units that vest prior to the date that that is 12 months
> after the date of such Deferral Election, unless the vesting of such
> Restricted Stock Units during such 12-month period may only occur in the event
> of the Participant’s death or a change in control event (as defined in Treas.
> Reg. § 1.409A-3(i)(5).
> 
>      (5) on or before December 31, 2008 with respect to any portion of an
> Award of Restricted Stock Units granted prior to such date but not yet vested
> as of such date.

Section 3. Plan Accounts.

     (a) Plan Accounts. The Committee shall establish an account on the books of
OGI (a “Plan Account”) for each Participant who furnishes a Deferral Election
and shall credit the Participant’s Plan Account with a number of Deferred Units
equal to the number of Restricted Stock Units that would have vested in the
absence of the Participant’s Deferral Election. The Committee shall also
establish, to the extent necessary, separate subaccounts of a Participant’s Plan
Account to reflect the Participant’s Deferral Election for different calendar
years. The Committee shall debit the Plan Account of a Participant each time a
distribution is made to the Participant from his Plan Account.

     (b) Distributions; Adjustments.

>      (1) Cash Distributions in respect of Dividends. With respect to each
> Deferred Unit in a Participant’s Plan Account on the record date (the “Record
> Date”) of any cash dividend or other distribution paid with respect to shares
> of common stock of OGI (“Omnicom Stock”), Omnicom shall pay to each
> Participant an amount of cash equal to the cash payment that would have been
> paid to the Participant in respect of such cash dividend under the terms of
> the applicable Award Agreement, but in no event shall any payment be made to
> the Executive in respect of any cash dividend if the Record Date with respect
> to such cash dividend falls after the date on which the Executive incurs a
> Separation from Service. Any amount payable pursuant to this Section 3(b)(i)
> shall be paid to the Participant at the time the respective cash dividend is
> paid to the holders of Omnicom Stock, but in no event later than March 15 of
> the year following the year in which the Record Date with respect to such cash
> dividend falls. Notwithstanding the foregoing, if the Participant is entitled
> to such cash dividend or other distribution as a result of holding shares of
> Omnicom Stock issued with respect to a distribution made under Section 4 of
> this Plan on or after the Record Date but prior to the payment of the
> applicable cash dividend or other distribution (the

3

--------------------------------------------------------------------------------

> “Distributed Shares”), then the Participant shall not also be entitled to
> receive a cash payment with respect to such cash dividend or distribution
> under this Section 3(b)(i) with respect to the Distributed Shares.
> 
>      (2) Changes in Capitalization. If any change shall occur in or affect
> shares of Omnicom Stock on account of a merger, consolidation, reorganization,
> stock dividend, stock split or combination, reclassification,
> recapitalization, distribution to holders of shares of Omnicom Stock (other
> than cash dividends) or such similar event (as determined by the Committee in
> its discretion), the Committee will make such adjustments, if any, that it
> deems necessary or equitable in each Participant’s Plan Account in order to
> prevent the dilution or enlargement of the Participant’s benefits under the
> Plan.

     (c) Statements. As soon as practicable following the close of a calendar
year, the Committee shall furnish to each Participant having a Plan Account a
statement setting forth the number of Deferred Units in his or her Plan Account
at the close of such calendar year.

     (d) Nature of Omnicom’s Obligations/Participant’s Rights. Omnicom’s
liability to pay the amount in a Participant’s Plan Account shall be reflected
in its books of account as a general, unsecured and unfunded obligation, and the
rights of a Participant or his or her designated beneficiary to receive payments
from Omnicom under the Plan are solely those of a general, unsecured creditor.
Omnicom shall not be required to segregate any of its assets in respect to its
obligations hereunder, and a Participant or designated beneficiary shall not
have any interest whatsoever, vested or contingent, in any properties or assets
of Omnicom. Without limiting the generality or effect of the foregoing, a
Participant shall have no voting rights with respect to Deferred Units.

     (e) No Trust. Nothing contained in the Plan and no action taken pursuant to
the provisions hereof shall create or be construed to create a trust of any
kind, or a fiduciary relationship between (i) Omnicom and the Committee (or any
member thereof) and (ii) the Participant, his or her designated beneficiary or
any other person.

     (f) Optional Trust. The Committee, at any time, may authorize the
establishment of a trust for the benefit of the Participants, the assets of
which are always subject to the claims of general creditors of Omnicom and
containing such other terms and conditions as the Committee shall approve.

     (g) Vesting. The number of Deferred Units in a Participant’s Plan Account
shall be vested and nonforfeitable on the same date that the corresponding
Restricted Stock Units would have vested in accordance with the terms of the
applicable Award Agreement.

Section 4. Distributions in Respect of Plan Accounts.

     (a) Scheduled Distributions. Distributions in respect of a Participant’s
Plan Account shall be made in accordance with the distribution option elected by
such Participant in the Deferral Election (the “Distribution Election”). A
separate Distribution Election shall apply to each Deferral Election. Subject to
Section 4(b), the distribution options available under the Plan are as follows:

4

--------------------------------------------------------------------------------

>      (1) Separation from Service. Distribution as soon as practicable
> following the Participant’s Separation from Service as determined by Omnicom,
> but in no event later than the later of (i) December 31st of the year of the
> Participant’s Separation from Service, and (ii) the fifteenth day of the third
> calendar month following the Participant’s Separation from Service. For
> purposes of this Plan, a Separation from Service shall mean the Participant’s
> “separation from service” with Omnicom as such term is defined in Treasury
> Regulation § 1.409A-1(h) and any successor provision thereto.
> 
>      (2) Date Certain. Distribution on a date fixed by the Participant in the
> Deferral Election (or in any Rollover Election as provided in Section 4(d)
> below), provided that such date must be at least two years after the date on
> which the Restricted Stock Units would vest pursuant to the applicable Award
> Agreement.

     (b) Accelerated Distributions.

>      (1) Death of Participant. If a Participant dies, the amount of the
> then-current balance credited to his or her Plan Account shall be distributed
> to the designated beneficiary of the Participant, or if there is no designated
> beneficiary or such beneficiary does not survive the Participant, such
> distribution shall be made to the estate of the Participant. Such
> distributions shall be made as soon as practicable following the date of the
> Participant’s death, but in no event later than the later of (i) December 31st
> of the year of the Participant’s death, and (ii) the fifteenth day of the
> third calendar month following the Participant’s Death. Notwithstanding the
> foregoing, with respect to amounts deferred pursuant to a Deferral Election
> made in accordance with Section 2(b)(4) of this Plan, if the Participant dies
> prior to the date that is 12 months after the date of such Deferral Election,
> such Deferral Election shall not be given effect and such amounts shall be
> distributed to the beneficiary of the Participant in accordance with the terms
> of the applicable Award Agreement.
> 
>      (2) Financial Emergency. If a Participant encounters a severe and
> unforeseeable financial emergency, the Committee may authorize prompt
> distribution to the Participant of such portion of the amount in the Plan
> Account of the Participant as is required to meet the immediate financial need
> created by the emergency. For purposes hereof, financial emergency shall
> include a severe financial hardship resulting from a sudden and unexpected
> illness or accident of the Participant or a dependent, the loss of the
> Participant’s property due to casualty or any other similar extraordinary and
> unforeseeable circumstances arising as a result of events beyond the control
> of the Participant, in each case as determined in the sole discretion of the
> Committee, provided, however, that no accelerated distribution shall be
> authorized unless such financial emergency constitutes an “unforeseeable
> emergency” within the meaning of Treasury Regulation § 1.409A-3(i)(3) or any
> successor provision thereto (an “Unforeseeable Emergency”). Without limiting
> the foregoing, distribution of the Participant’s Plan Account will not be made
> to the extent that any such hardship may be relieved through reimbursement or
> compensation by insurance or otherwise, by liquidation of the Participant’s
> assets (to the extent such liquidation would not itself cause a severe
> financial hardship) or by the cessation of deferrals under the Plan in

5

--------------------------------------------------------------------------------

> accordance with the terms of the Plan. To apply for an accelerated payment by
> reason of financial emergency as aforesaid, the Participant shall furnish the
> Committee, in writing and in reasonable detail, with the relevant facts and
> information, and the determination of the Committee as to whether an
> Unforeseeable Emergency has occurred and whether an accelerated payment is
> warranted under this provision and the amount of any such payment shall be
> binding and conclusive.
> 
>      (3) Change in Control. If there is a Change in Control (as defined below)
> of OGI, then the amount of each Participant’s Plan Account shall be paid
> immediately to such Participant. Notwithstanding the foregoing, with respect
> to amounts deferred pursuant to a Deferral Election made in accordance with
> Section 2(b)(4) of this Plan, if a Change in Control occurs prior to the date
> that is 12 months after the date of such Deferral Election, such Deferral
> Election shall not be given effect and such amounts shall be distributed to
> the Participant in accordance with the terms of the applicable Award
> Agreement. For purposes of the Plan, “Change in Control” means that (i) (x)
> OGI shall have entered into a definitive agreement providing for a merger,
> consolidation, sale of assets or stock, recapitalization or other business
> combination transaction (any such transaction, a “Business Combination” and
> any such agreement, a “Business Combination Agreement”) and (y) the Business
> Combination is completed and a Board Change occurs within six months of such
> completion or is provided for in the Business Combination Agreement, (ii) a
> person or more than one person acting as a group (as defined in Treas. Reg. §
> 1.409A-3(i)(5)(v)(B) or any successor provision thereto), acquires a majority
> of OGI’s common stock, or (iii) a Board Change occurs pursuant to a proxy
> contest that was opposed by the Board of Directors of OGI (the “OGI Board”) at
> the time of the first public announcement of the proxy contest. For purposes
> of the Plan, “Board Change” means that, in any 12-month period, persons who
> constituted a majority of the members of the OGI Board cease for any reason to
> so constitute such a majority; provided, however, that (i) [if pursuant to the
> Business Combination Agreement one-half but not a majority of the OGI Board
> are to be persons who were members of the OGI Board immediately prior to OGI’s
> execution of a Business Combination Agreement, a “Board Change” will not be
> deemed to have occurred for purposes of this Agreement if, at the time of
> approval of the Business Combination Agreement, the Committee determines that
> the transactions provided for in the Business Combination Agreement are not of
> a type that should make this Section 4(b)(3) operative]1, and (ii) in
> determining whether a change constitutes a “Board Change” for purposes of this
> Plan, changes resulting from the death, incapacity, retirement or resignation
> of a particular person as a director will be disregarded if such director’s
> successor is elected solely by persons who were directors of OGI immediately
> prior to the beginning of the 12-month period, or their successors as herein
> contemplated. Notwithstanding the foregoing, no Change in

--------------------------------------------------------------------------------

1 Under Section 409A, whether a change in control has occurred must be
objectively determinable and the Committee is not allowed to have any
discretionary authority to determine whether a change in control has occurred.
Therefore, the bracketed “one-half but not a majority” provision must either be
deleted or must be automatic and not left subject to Committee discretion.

6

--------------------------------------------------------------------------------

> Control shall be deemed to occur unless there has been a change in the
> ownership or effective control of OGI or a change in the ownership of a
> substantial portion of the assets of OGI, in each case within the meaning of
> Treas. Reg. § 1.409A-3(i)(5).

     (c) Designation of Beneficiary. A Participant shall have the right to
designate a beneficiary for the purposes of receiving an accelerated
distribution as provided in Section 4(b)(1) above at any time by furnishing the
Committee with a Beneficiary Designation Form. A Participant may change or
revoke a beneficiary designation at any time and from time to time by furnishing
a revised Beneficiary Designation Form to the Committee.

     (d) Rollover Elections. A Participant may file an additional Deferral
Election (a “Rollover Election”) with respect to any Deferred Units for which a
distribution option under Section 4(a)(2) has previously been elected, provided
that (i) such Rollover Election is filed at least 12 months before the
distribution date specified in the prior Distribution Election, (ii) such
Rollover Election specifies a distribution date at least 5 years later than the
distribution date specified in the prior Distribution Election, and (iii) the
requirements of Treasury Regulation Section 1.409A-2(b) are otherwise met.

     (e) Form of Distribution. Notwithstanding anything to the contrary in an
Award Agreement, distribution of a Participant’s Plan Account shall be, at the
discretion of the Company, in the form of (i) actual shares of Omnicom Stock or
(ii) cash.

Section 5. Miscellaneous Provisions.

     (a) No Assignment. The rights and interests of the Participants under the
Plan may not be anticipated, assigned, transferred, pledged or encumbered,
except upon death by virtue of the law of descent and distribution. Any attempt
by the Participant so to anticipate, assign, transfer, pledge or encumber
purported rights and interest shall be null and void.

     (b) No Employment Contract/Bonus Commitment. The Plan does not constitute
an employment contract between Omnicom and the Participant. Neither the Plan nor
the accrual of Deferred Units hereunder shall constitute an undertaking, express
or implied, giving the Participant the right to remain in the employ of Omnicom
or interfere with the right of Omnicom to terminate the Participant’s
employment, nor giving the right to require the Participant to remain in its
employ or to interfere with the Participant’s right to terminate employment.
Participation in the Plan does not confer upon a Participant the right to
receive an Award of Restricted Stock Units from Omnicom in any year.

     (c) Entire Plan. The Plan, together with the Incentive Plan, Management
Plan, Deferral Election Form and Beneficiary Designation Form, constitutes the
entire understanding and agreement between the Participant and Omnicom in
respect of the subject matter hereof, and neither party has relied on any
representations of the other party except as expressly set forth herein.

     (d) Binding Effect. This Plan shall be binding upon and inure to the
benefit of (i) Omnicom, its successors and assigns by merger, consolidation,
purchase or otherwise, and (ii) the Participant and the heirs, executors,
administrators and legal representatives of such Participant.

7

--------------------------------------------------------------------------------

     (e) Withholding of Taxes. Omnicom shall have the right to deduct and
withhold from any distribution under the Plan any amount required by law to be
withheld with respect to federal, state or local income or other taxes incurred
by reason of such payment. To the extent that any amount of tax is required to
be withheld and paid over to any taxing authority in connection with any
deferral hereunder prior to distribution of such amount, Omnicom may reduce the
Participant’s Plan Account by the amount of such tax.

     (f) Amendment and Termination. OGI at any time and from time to time, but
only in a manner that complies with Treasury Regulation § 1.409A-3(j)(4)(ix),
may amend, modify, suspend, reinstate or terminate this Plan in whole or in part
in such respects as it may deem advisable; provided, however, that no such
amendment, modification, suspension, reinstatement or termination shall
adversely affect the rights of a Participant with respect to the amount then
credited to the Plan Account of such Participant. In the event that the Plan is
terminated as described in Treasury Regulation Section 1.409A-3(j)(4)(ix), the
balance in a Participant’s Plan Account shall be paid to such Participant or
beneficiary, as applicable, in full satisfaction of all such Participant’s or
beneficiary’s rights and benefits hereunder, pursuant to the applicable
requirements of Treasury Regulation § 1.409A-3(j)(4)(ix).

     (g) Governing Law. The Plan is intended to qualify as an unfunded plan
maintained primarily to provide deferred compensation for a select group of
management or highly compensated employees as described in Section 201(2) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), The Plan
shall be governed by ERISA and, to the extent ERISA for any reason does not
apply, shall be construed and interpreted in accordance with the laws of the
State of New York, including without limitation, the New York statute of
limitations, but without giving effect to the principles of conflict of laws of
such State.

     (h) Section 409A Compliance. Notwithstanding any provision of the Plan to
the contrary, if at the time of the Participant’s Separation from Service, the
Participant is a “specified employee” as defined in Section 409A the Code, as
reasonably determined by the Company in accordance with Section 409A of the
Code, and the deferral of the commencement of any distributions that would
otherwise be made hereunder as a result of such Separation from Service is
necessary in order to prevent any accelerated or additional tax under Section
409A of the Code, then the Company will defer the commencement of the
distributions hereunder until the date that is at least six (6) months following
the Participant’s Separation from Service (or the earliest date permitted under
Section 409A of the Code), whereupon the Company will make such distributions to
the Participant that would have otherwise been previously made to the
Participant under the Plan during the period in which such distributions were
deferred. Thereafter, distributions will resume in accordance with the Plan. It
is intended that this Plan shall be limited, construed and interpreted in
accordance with Section 409A of the Code. It is also intended that to the extent
that any payment or benefit described hereunder is subject to Section 409A of
the Code, it shall be paid in a manner that will comply with Section 409A of the
Code, including guidance issued by the Secretary of the Treasury and the
Internal Revenue Service with respect thereto. No provision in this Plan shall
be interpreted or construed to directly or indirectly transfer any liability for
a failure to comply with Section 409A of the Code from a Participant or other
individual to the Company, or any other individual or entity affiliated with the
Company.

8

--------------------------------------------------------------------------------

     (i) Expenses of the Plan. All expenses of administering the Plan shall be
borne by Omnicom.

     (j) Notice. Any notice in connection with the Plan shall be in writing and
shall be delivered in person or by certified mail, return receipt requested. Any
notice given by certified mail shall be deemed to have been given upon the date
of delivery indicated on the certified mail return receipt, if correctly
addressed.

     (k) Effective Date and Term. The Plan shall be effective as of the date
this plan is adopted, and subject to Section 5(f) shall continue in effect until
terminated by OGI.

[The remainder of this page is left blank intentionally.]

9

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, and as evidence of the adoption of this Plan effective
as of the date hereof, by Omnicom, each entity set forth below caused the same
to be signed by its duly authorized officer this 5th day of December, 2008.

 

  OMNICOM GROUP INC.       By: /s/ Michael J. O’Brien

--------------------------------------------------------------------------------

  Name: Michael J. O’Brien   Title: Senior Vice President, General Counsel and
Secretary       OMNICOM MANAGEMENT INC.       By: /s/ Michael J. O’Brien

--------------------------------------------------------------------------------

  Name: Michael J. O’Brien   Title: Secretary and General Counsel

Signature Page


--------------------------------------------------------------------------------